Citation Nr: 0630079	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  05-14 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1946 to January 
1948 and from May 1949 to August 1966.  This case comes to 
the Board of Veterans' Appeals (Board) from an April 2004 
rating decision which granted service connection for 
bilateral hearing loss and assigned a noncompensable rating.  
The veteran filed a notice of disagreement with this rating 
decision and the issue was remanded by the Board in February 
2006.  In June 2006, the RO increased the veteran's 
disability rating to 10 percent for his bilateral hearing 
loss.  Since this increase did not constitute a full grant of 
the benefit sought, the increased rating issue remains in 
appellate status.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDING OF FACT

The veteran has Level IV hearing in both ears for VA 
purposes.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 
4.21, 4.85-4.87, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA is required to notify the veteran of: 1) the information 
and evidence needed to substantiate and complete his claim; 
2) what part of that evidence he is responsible for 
providing; 3) what part of that evidence VA will attempt to 
obtain for him; and 4) the need to send the RO any additional 
evidence that pertains to his claim.  38 C.F.R. § 3.159.  
With regards to the first element of the duty to notify, when 
the veteran has filed a claim for service connection, the 
five elements of a substantiated and completed claim include: 
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The veteran was notified in a December 2003 letter, prior to 
initial adjudication by the RO, of the second and third 
elements of the duty to notify.  With regards to the first 
element of the duty to notify, the veteran received both a 
letter and a statement of the case in June 2006 which 
identified the elements of a claim for service connection as 
found in Dingess.  This notification in conjunction with the 
fact that the veteran's claim for an increased initial rating 
has been denied ensure that any issue with respect to the 
effective date of the rating assigned is moot.  With regards 
to the fourth element of the duty to notify, the veteran 
received a letter in February 2005 as well as statements of 
the case in February 2005 and June 2006 which contained the 
language of the fourth element.  While the veteran received 
notice of this element after initial adjudication of his 
claim, he has been given every opportunity to submit evidence 
relating to his claim.  As such, the veteran has not been 
prejudiced with respect to timing and content of 
notification.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  Here, in satisfaction of the 
duty to assist, the RO obtained the veteran's VA treatment 
records and afforded the veteran two VA audiological 
examinations.  

The evidence and information of record, in its totality, 
provides the necessary information to decide the case at this 
time.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 4.2.  VA has 
satisfied its duties to notify and assist the veteran and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, the 
veteran is not prejudiced by the Board's adjudication of his 
claim at this time.

II.  Claim for Increased Initial Rating

The veteran filed a claim for service connection for 
bilateral hearing loss in October 2003.  The veteran's 
bilateral hearing loss was initially service connected in 
April 2004 and given a noncompensable rating which was raised 
to 10 percent in June 2006 with the effective date being the 
date of the original claim for service connection.

The veteran is seeking a higher initial rating.  In an appeal 
of an initial rating, consideration must be given to 
"staged" ratings, i.e., disability ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  Disability evaluations 
are determined by comparing the veteran's current 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ Part 4.  All potentially applicable diagnostic codes must 
be considered when evaluating a disability.  However, care 
must be taken not to evaluate the same manifestations of 
disability under more than one applicable code.  38 C.F.R. 
§ 4.14.  When applying the rating schedule, it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21. When there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Each disability must be viewed in relation 
to its history and there must be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.

VA rating criteria for the evaluation of hearing loss provide 
ratings from zero (noncompensable) to 100 percent, based on 
the results of controlled speech discrimination tests 
together with the results of pure tone audiometry tests which 
average pure tone thresholds at 1000, 2000, 3000, and 4000 
Hertz.  38 C.F.R. §§ 4.85-4.87; Diagnostic Codes 6100 to 
6110.  The evaluation of hearing impairment applies a 
structured formula which is essentially a mechanical 
application of the rating schedule to numeric designations 
after audiology evaluations are done.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

When the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  38 
C.F.R. § 4.86.  When the average pure tone threshold is 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
That numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  Id.

Puretone thresholds at a VA examination conducted in March 
2006 were:



HERTZ



1000
2000
3000
4000
RIGHT
50
60
75
80
LEFT
50
60
65
70

Speech recognition ability was 80 percent bilaterally.

By intersecting the column in Table VI for average puretone 
decibel loss falling between 66 and 73 with the line for 
percent of discrimination from 76 and 82, the resulting 
numeric designation for the right ear (based on examination) 
is IV.  By intersecting the column in Table VI for average 
puretone decibel loss falling between 58 and 65 with the line 
for percent of discrimination from 76 and 82, the resulting 
numeric designation for the left ear (based on examination) 
is IV.  

Table VII must then be consulted for assignment of a 
percentage evaluation and assignment of a diagnostic code.  
With a numeric designation of IV for the right ear and IV for 
the left ear, the point of intersection on Table VII requires 
assignment of 10 percent under Diagnostic Code 6100.  
Consideration has also been given to whether a higher rating 
would be applicable for exceptional patterns of hearing 
impairment as provided by 38 C.F.R. § 4.86 set forth 
previously; however, the puretone thresholds reported on 
examination do not meet the criteria for consideration under 
that regulation.  

The veteran underwent an earlier VA audiological examination 
in April 2004; however, these results may not be used for 
rating purposes because there was no determination of the 
veteran's percent of discrimination in either ear and the 
examiner did not certify that the use of speech 
discrimination tests were not appropriate.  See 38 C.F.R. 
§ 4.85(c).

Here, the medical evidence is against a rating for bilateral 
hearing loss in excess of 10 percent under 38 C.F.R. § 4.85.  
The mechanical application of the rating schedule to the VA 
audiometric examination findings, i.e., level IV hearing in 
both ears, warrants a 10 percent evaluation for hearing loss.  
38 C.F.R. § 4.85, Table VII.  Thus the preponderance of the 
evidence is against a rating in excess of 10 percent for 
bilateral hearing loss and there is no doubt to be resolved 
in his favor.  As such, the veteran's claim is denied.  
38 U.S.C.A. § 5107.  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
bilateral hearing loss is denied.




____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


